Estate of Horace Davis Pillsbury, Deceased, Evans S. Pillsbury, 2nd, Executor v. Commissioner.Estate of Pillsbury v. CommissionerDocket No. 408.United States Tax Court1943 Tax Ct. Memo LEXIS 6; 2 T.C.M. 1198; T.C.M. (RIA) 43534; December 31, 19431943 Tax Ct. Memo LEXIS 6">*6  Gordon L. Byers, Esq., and Scott C. Lambert, Esq., 225 Bush St.,, San Francisco, Calif., for the petitioner. T. M. Mather, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: This proceeding came on for hearing at San Francisco, California, on November 22, 1943 to test the correctness of the respondent's determination of a definiency in estate tax of $2,566.09 and to recover a claimed overpayment by petitioner. The case was submitted on the pleadings and raises the single question whether the fair market value of the corpus of a trust, created by the decedent on April 10, 1924, should be included in his estate for the purpose of computing the tax due. The trust was irrevocable and provided that the income be paid to decedent for his life, thereafter to his wife and children with remainder over. The petitioner relies on  May v. Heiner, 281 U.S. 238">281 U.S. 238; respondent relies on  Helvering v. Hallock, 309 U.S. 106">309 U.S. 106. It is respondent's position that the reservation of the income for life by the grantor of an irrevocable trust requires the inclusion of the corpus of the trust as a part of decedent's estate by reason1943 Tax Ct. Memo LEXIS 6">*7  of section 811 (c) of the Internal Revenue Code. Respondent's counsel frankly admitted that if  281 U.S. 238">May v. Heiner, supra, has not been superseded by  309 U.S. 106">Helvering v. Hallock, supra, then the petitioner should prevail. On this state of the record the presiding Judge decided the case from the bench finding the facts as agreed to by the parties in the pleadings and in open court and on authority of  281 U.S. 238">May v. Heiner, supra, gave judgment for the petitioner. The conclusion here reached is in accordance with our decision in the  Estate of Edward E. Bradley, 1 T.C. 518">1 T.C. 518, and the decisions of three Circuit Courts of Appeal.  United States v. Brown,  134 Fed. (2d) 372 (CCA 9th);  Commissioner v. Kellogg,  119 Fed. (2d) 54 (CCA 3rd); and  Bankers Trust Co. v. Higgins,  136 Fed. (2d) 477 (CCA 2d). Decision will be entered under Rule 50.